—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 5, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her employment as the office manager of a law firm after one of her employers criticized her job performance. Substantial evidence supports the ruling of the Unemployment Insurance Appeal Board that claimant left her employment for personal, noncompelling reasons. Criticism of an employee’s work by his or her employer does not constitute good cause for leaving one’s employment (see, Matter of Feng Yen Yang [Sweeney], 233 AD2d 656; Matter of Lucas [Dominican Sisters—Sweeney], 213 AD2d 960). The conflict in testimony between claimant’s assertion that she was fired and that of the employer who asserted that claimant voluntarily resigned presented an issue of credibility for resolution by the Board (see, Matter of Bradley [Hudacs], 190 AD2d 949).
*624Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.